DETAILED ACTION
1.	This is a first action on the merits of application 16965708.
2.	Claims 1-20 are pending. 21 is canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 6-10, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Ebrahimi US 9751599.
4	As per claim 1, Ebrahimi discloses a stand-up inflatable paddle board comprising: a deck (24) ;  a valve (66, 78) for enabling the stand-up inflatable paddle board to be inflated and deflated;  indicator means (The longitudinal shape of the SUP, the long gap between ref. 14 and 16;) which in use are indicating that the stand-up inflatable paddle board requires at least one fold which is longitudinal when the stand-up inflatable paddle board is to be placed in a deflated condition; and at least one deck pad (68, 80) which extends longitudinally of the deck and which is for receiving a user of the stand-up inflatable paddle board, and the stand-up inflatable paddle board being such that: the deck pad causes the stand-up inflatable paddle board to have a gap (32) which, in use, permits the fold to be effected about the gap.
5.	As per claim 2, Ebrahimi discloses there is at least one pair of deck pads [68,80], and in which the pair of deck pads are spaced apart by the gap. See fig. 2
6.	As per claim 3, Ebrahimi discloses in which the gap is a channel. See fig. 2

8.	As per claim 6-7, Ebrahimi discloses the indicator means is on the deck and the gap is configured to form the indicator gap. See figs. 3 and 15.
9.	As per claim 8, Ebrahimi discloses auxiliary indicator means [underside hull fins 84/72 are inherently inflated with the SUP] which is on an underside of the stand-up inflatable paddle board in use of the stand-up inflatable paddle board.
10.	As per claim 9, Ebrahimi discloses the indicator means is on a top side of the stand-up inflatable paddle board, and in which the auxiliary indicator means is on the underside of the stand-up inflatable paddle board and in line with the indicator means. Examiner believes in line means symmetrically adjacent indicator means aligning top and bottom indicators shown in fig. 3
11.	As per claim 10, Ebrahimi discloses at least one stiffening member 98 for stiffening the stand-up inflatable paddle board when it is in an inflated condition for use. See fig. 6
12.	As per claim 12, Ebrahimi discloses there are at least two of the stiffening members 98 positioned one on either side of the indicator means. See fig. 6
13.	As per claim 14, Ebrahimi discloses in which the stiffening member is made of a flexible material. Grommet flap 98 is flexible due to the board being separable and placed together via a string.
14.	 As per claim 15, Ebrahimi discloses a valve 66 on the left side of the deck. 
15.	As per claim 16, Ebrahimi discloses a valve 78 on the right side of the deck.
16.	As per claim 17-18, Ebrahimi discloses anchoring means and eyelets in the form of D-ring 58 in fig. 6
17.	As per claim 20, Ebrahimi discloses a handle [76/64] and a pair of fins [84/87] which are off-set from the fold. See fig. 3
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al.
19.	As per claim 5, Ebrahimi discloses deck pads on the SUP (stand up paddle) but does not disclose pairs of pads, and it has been held that a duplication of parts is not a limitation to place something as patentably distinct as an invention. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to duplicate the pads for redundancy. 
20.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. and further in view of Potter US 20090049757.
21.	As per claim 19, Ebrahimi discloses the aforementioned limitations of claim 1, he does not disclose drop stitching. This is disclosed by Potter for making SUP. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain a floatable and secure SUP with water tight integrity.
22.	Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. and further in view of Pepper US 10086918.
23.	As per claims 11 and 13, Ebrahimi discloses the aforementioned limitations of claim 1, he does not disclose stiffening members on a top and bottom of the paddleboard. Pepper discloses a paddleboard with top and bottom stringers used for stiffness [fig 11a].  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617